828 F. Supp. 684 (1992)
ARIZONANS FOR FAIR REPRESENTATION, et al., Plaintiffs,
v.
J. Fife SYMINGTON, et al., Defendants.
No. CIV 92-0256-PHX-SMM.
United States District Court, D. Arizona.
May 5, 1992.
*685 *686 Robert C. Van Voorhees, Neil Vincent Wake, Phoenix, AZ, for plaintiffs Arizonans for Fair Representation, Inc., Paul Fannin, John Mawhinney, Stan Turley.
Harry J. Cavanagh, Mark Joseph DePasquale, O'Connor Cavanagh Anderson Westover Killingsworth & Beshears, Lisa Tewksbury Hauser, Arizona Atty. Gen., Phoenix, AZ, for defendant Symington.
Lisa Tewksbury Hauser, Rebecca White Berch, Arizona Atty. Gen., Phoenix, AZ, for defendant Richard A. Mahoney, Secretary of State.
Harry J. Cavanagh, David A. VanEngelhoven, Mark Joseph DePasquale, O'Connor Cavanagh Anderson Westover Killingsworth & Beshears, Phoenix, AZ, Daniel M. Kolkey, Gibson, Dunn & Crutcher, Los Angeles, CA, John B. Shadegg, Phoenix, AZ, for defendant Arizona State House of Representatives.
Janet Napolitano, John P. Frank, Lewis & Roca, Gary M. Sundberg, Sundberg & Mousel, Phoenix, AZ, for defendant Arizona State Senate.
Jose de Jesus Rivera, Rivera, Scales & Kiser, Phoenix, AZ, Judith A. Sanders-Castro, Mexican American Legal Defense and Educational Fund (MALDEF), San Antonio, TX, for intervenors Arizona Hispanic Community Forum, Arizona Hispanic Chamber of Commerce, Edward Valenzuela, Richard Zazueta, Valerie Ann Vidal.
C. Tim Delaney, Paul F. Eckstein, Brown & Bain, P.A., Phoenix, AZ, for intervenors Democratic Caucus of the Arizona House of Representatives.
Joe P. Sparks, Kevin T. Tehan, Sparks & Siler, Scottsdale, AZ, for intervenors San Carlos Apache Tribe, Raleigh Thompson, Burnette Rope Vernon Masayesva, Loris Minkler, Wayne Taylor, Jr., Tonto Apache Tribe, Louise C. Lopez, Jeri Johnson, Camp Verde Yavapai-Apache Indian Community, David Kwail, Stanley Jackson, Havasupai Tribe, Don Watahomigie, Thomas Siyuja, Cocopah Indian Tribe, Pete Sotos, Navajo Board of Election Supervisors.
Daniel R. Ortega, Jr., Daniel R. Ortega, Jr., Phoenix, AZ, for intervenor Ed Pastor.
Dan M. Durrant, Streich Lang, P.A., Phoenix, AZ, for intervenor Republican Caucus of the Arizona State Senate.
Before McNAMEE, District Judge, MARQUEZ, District Judge and WIGGINS, Circuit Judge.

MEMORANDUM OF DECISION AND ORDER

I. BACKGROUND

A. Procedural History

The total population of Arizona after the 1990 Census was 3,665,228. Decennial Census of Population and Housing, 1990, Pub.L. 94-171 (1991). As a result, Arizona is entitled to an additional congressional representative.[1] The state legislature has the responsibility for redistricting the congressional districts and state legislative districts. Ariz. Const. art. 22, § 12 (representatives to congress shall be elected "at such times and in such manner as may be prescribed by law.").
Pursuant to 28 U.S.C. sections 1331, 1343(a)(3) and (4), and 1357, Plaintiffs, Arizonans for Fair Representation, brought suit in February 1992 when it appeared that the Arizona State Legislature was deadlocked on the issue of redistricting. Named as defendants were the Arizona House of Representatives and the Arizona Senate. Arizona's Governor and Secretary of State also were named as nominal defendants.[2]
*687 A three-judge panel was convened pursuant to 28 U.S.C. section 2284(a). After the filing of this suit, the House and the Senate adopted their respective plans, but failed to agree on a single plan.
Arizonans for Fair Representation supports the House plan and opposes the Senate plan. The governor also announced his support for the House plan through an affidavit. As a result, the court realigned the House and the Governor, designating them as plaintiffs along with Arizonans for Fair Representation. The court also allowed three groups to intervene: (1) the Hispanic Chamber of Commerce and the Arizona Hispanic Forum ("Hispanic Intervenors"), (2) several Native American Tribes, and individual Native Americans (the "Indian Intervenors") and (3) Ed Pastor, Congressman for the existing district two ("Congressman Pastor"). Each intervenor submitted its own plan, as required by the court. Additionally, the court authorized amicus curiae status for Peterson Zah (President of the Navajo Nation), the White Mountain Apache Tribe, the Gila River Indian Community and the National Association for the Advancement of Colored People. All of the amici support the Senate Plan.
Because of the legislative impasse, the court must adopt or draw a plan which complies with the Constitution, 42 U.S.C. sections 1971 through 1973ff-6 (hereinafter referred to as the "Voting Rights Act"), and the neutral criteria which support the precept of good government. The court heard testimony and received evidence during a five-day trial.

B. Arizona's Physical and Demographic Characteristics

Arizona is unique. Approximately 27 percent of Arizona's land is located on Indian reservations, far and away the highest percentage in the United States. Other large portions of the state are devoted to National Parks and Forests. These factors, in part, account for the fact that Arizona is sparsely populated.
Arizona's urban areas contain the overwhelming bulk of the state's population. Almost 60 percent of Arizona's population is located in the metropolitan Phoenix area. When combined with metropolitan Tucson, over three-quarters of Arizona's population resides within these two urban areas. This is the background against which this court must adopt or draw a plan for Arizona's new congressional districts.

II. STANDARDS
There are three criteria used to evaluate redistricting plans: the Constitution, the Voting Rights Act, and the neutral principles of redistricting. There is a strict hierarchy among these criteria. The Constitution and the Voting Rights Act must be satisfied before a court considers the neutral criteria.

A. Constitutional Requirements

The "one person, one vote" standard articulated in Article I, Section 2 of the United States Constitution guarantees the right of each citizen to an equal voice in the selection of a representative. Wesberry v. Sanders, 376 U.S. 1, 84 S. Ct. 526, 11 L. Ed. 2d 481 (1964). Thus, "one man's vote in a congressional election is to be worth as much as another's." Id. at 8, 84 S. Ct. at 530. As a result, the population within each state's congressional districts must be as nearly equal as practicable. Id. at 7-8, 84 S. Ct. at 530. This requires a good-faith effort to achieve precise mathematical equality. Any deviations from precise equality, no matter how small, must be individually justified, unless unavoidable. Karcher v. Daggett, 462 U.S. 725, 731, 103 S. Ct. 2653, 2658, 77 L. Ed. 2d 133 (1983).
Each of the plans submitted fulfilled this criteria. The maximum population deviation in a district under any of the plans submitted is one person. That deviation was unavoidable because Arizona's total population is not divisible by six.


*688 B. Voting Rights Act

Section 2 of the Voting Rights Act of 1965, as amended in 1982, prohibits denying protected minorities an equal opportunity to elect representatives of their choice. 42 U.S.C. § 1973. The purpose of the Voting Rights Act is to prohibit stifling of minority political expression by dilution of the voting strength of recognized minority groups.
In Thornburg v. Gingles, 478 U.S. 30, 106 S. Ct. 2752, 92 L. Ed. 2d 25 (1986), the Supreme Court articulated three preconditions to a claim of vote dilution under section 2 of the Voting Rights Act. First, the minority group must be sufficiently large and geographically compact to constitute a voting age majority in a single-member district. Second, the minority group must be politically cohesive. Third, the majority must vote sufficiently as a bloc so that, in the absence of special circumstances, it usually defeats the minority's preferred candidate. Id. at 50-51, 106 S. Ct. at 2766.
Additionally, the Voting Rights Act directs an inquiry under the "totality of the circumstances" test. The Senate Report accompanying the 1982 amendments explained that the amendments were intended to codify the "totality-of-circumstances" standards outlined by the Supreme Court in White v. Regester, 412 U.S. 755, 93 S. Ct. 2332, 37 L. Ed. 2d 314 (1973). Thus, a court can look to the history of discrimination suffered by a minority group, cultural and linguistic barriers to a minority group's participation in the political process, and the number of minority legislators elected to office from a particular state or district. See Gingles, 478 U.S. at 75-76, 106 S. Ct. at 2779 (discussing factors in the Senate Judiciary Committee Report accompanying the 1986 Voting Rights Act).

C. Neutral Criteria

Once the constitutional and Voting Rights Act standards are met, a court may look to several neutral criteria. These criteria are (1) preserving communities of interest, (2) providing geographically compact and contiguous districts; and (3) avoiding unnecessary or invidious outdistricting of incumbents.

1. preserving communities of interest
A court can determine if the proposed lines preserve communities of interest. Carstens v. Lamm, 543 F. Supp. 68, 88 (D.Colo.1982). This principle is important because it recognizes the importance of shared local experiences and the ability of groups and candidates to "network" within their communities. Thus, a state has a substantial interest in preserving city and county lines. South Carolina State Conf. of Branches v. Riley, 533 F. Supp. 1178, 1180 (D.S.C. 1982), aff'd, 459 U.S. 1025, 103 S. Ct. 433, 74 L. Ed. 2d 594 (1982). Preserving these communities of interest also enables a congressman to represent his constituency better. Therefore, the aim is to preserve compatible political interests. See Carstens, 543 F.Supp. at 88; LaComb v. Growe, 541 F. Supp. 145, 148 (D.Minn.1982), aff'd, 456 U.S. 966, 102 S. Ct. 2228, 72 L. Ed. 2d 841 (1982).

2. geographically compact and contiguous districts
Closely related to preserving communities of interest is the goal of creating geographically compact and contiguous districts. Riley, 533 F.Supp. at 1181; Carstens, 543 F.Supp. at 87-88. Districts that are geographically compact and contiguous are less likely to suffer from the ills of gerrymandering. Furthermore, they assist in maintaining communities of interest.

3. avoiding unnecessary or invidious outdistricting of incumbents
The court also should avoid unnecessary or invidious outdistricting of incumbents. Riley, 533 F.Supp. at 1180-81. Unless outdistricting is required by the Constitution or the Voting Rights Act, the maintenance of incumbents provides the electorate with some continuity. The voting population within a particular district is able to maintain its relationship with its particular representative and avoids accusations of political gerrymandering.
While these criteria cannot replace those established by the Constitution or federal statutory law, they do provide a guideline for drawing districts that are "politically fair," *689 not only to the elected representatives, but to the constituents they represent.

III. DISCUSSION
The parties have attempted to make this a trial of numbers. Their experts spoke in terms of Bivariant Regression Analysis, Homogeneous Precinct Analysis, Direct Polling, Deviation Analysis, the Circumscribing Circle Test, the Perimeter Circle Test and the Polygon Test, to name a few. This case encompasses far more than that. The testimony of the lay witnesses provided the court with a meaningful interpretation of the cold hard statistics.
Among the lay witnesses, Congressman Ed Pastor, himself an intervenor, stated that finances, the quality of the candidate, campaign strategy, party affiliation and geographical residence of the candidate often played a major role in the electability of a candidate. State Senators Gutierrez and Rios also testified that quality of a candidate and money were major factors in an election. The experts failed to consider this information in offering their opinions. The court concludes these factors offered greater insight into the voting patterns of Arizonans, which were more helpful than the voting patterns proffered by the parties' experts.
Accordingly, the court also finds that the parties, and particularly the Senate, failed to demonstrate that there has been a denial or an abridgement of the right to vote on account of race or color, requiring remedial action under the Voting Rights Act. As previously mentioned, each party brought in one or more experts to explain Arizonans' voting behavior. The testimony revealed that there are numerous methods of gathering information on polarization. Indeed, there was disagreement among the experts on which method provided the most reliable evidence. The court did not find the experts' opinions in this area persuasive.
It was clear from all of the evidence that there are some differences between the voting patterns of Hispanics and non-Hispanics. However, none of the parties proved that a white majority voted sufficiently as a bloc so that it usually defeated a minority's preferred candidate. See Gingles, 478 U.S. at 48-49, 106 S. Ct. at 2765 (holding bloc voting majority must usually be able to defeat candidates supported by a politically cohesive, geographically insular minority group). Instead, the evidence showed that Arizonans' voting behavior is also closely associated with party affiliation. Accordingly, the court finds that the parties have not satisfied the third prong of the Gingles test.
After examining all of the plans, the court finds that the Indian Compromise Plan best meets the constitutional and neutral criteria. Therefore, the Indian Compromise Plan forms the basis for the court-drawn districts.

A. Constitutional

The plan we adopt is faithful to the constitutional requirement of "one person, one vote."[3] Arizona has a total population of 3,665,228 people. Accordingly, the ideal congressional district contains 610,871 people. The court's plan achieves this goal. The slight deviation of one person in some of the districts is due to the fact that Arizona's population is not divisible by six.

B. Voting Rights Act

The plan we adopt also comports with the requirements of the Voting Rights Act by giving Arizona's Hispanic population an opportunity to elect a candidate of their choice in district two. One of the most controversial issues during the trial was the percentage of Hispanics that should be included in district two in order to comply with the Voting Rights Act. Opinions ranged from 40 percent to over 60 percent of the total population.
Under the House plan the voting age population of Hispanics would be 51.1 percent and under the Senate Plan the voting age population of Hispanics is 44.6 percent. The court plan creates a district where 50.46 percent of the population in district two is Hispanic with an Hispanic voting-age population of 44.77 percent. As previously mentioned, the court finds that there has been unpersuasive evidence showing that the white majority *690 in district two votes sufficiently as a bloc usually to defeat a Hispanic voter's candidate of choice. See Gingles, 478 U.S. at 49, 106 S. Ct. at 2766. Consequently, a congressional district in which Hispanics comprise 50.46 percent of the total population and 44.77 percent of the voting age population is sufficient to provide them access to the political process.
Although there has been no proof that the Native Americans are entitled to a reapportionment plan designed to maximize their political advantage, they should not be engulfed in a structure that minimizes their potential for meaningful access to the political process. The Indian Intervenors proved that there have been wide-spread practices of discrimination against Native Americans. The court also took judicial notice of that fact. The results achieved through the court's plan will meet the goals of the Indian Intervenors.
The Senate also argues that the failure to make the new district six a second majority-minority district would constitute a violation of the Voting Rights Act. The Senate's argument is founded on the principle that there is a right to proportional representation. No such right exists. 42 U.S.C. § 1973 ("nothing in this section establishes a right to have members of a protected class elected in numbers equal to their proportion in the population"); see also Gingles, 478 U.S. at 46, 106 S. Ct. at 2764 (by itself, lack of proportional voting does not constitute a violation of the Voting Rights Act); Wesley v. Collins, 791 F.2d 1255 (6th Cir.1986); Butts v. City of New York, 779 F.2d 141, 148 (2d Cir.1985), cert. denied, 478 U.S. 1021, 106 S. Ct. 3335, 92 L. Ed. 2d 740 (1986). Under any of the proposed plans, district six encompasses hundreds of square miles of sparsely populated areas in the eastern and northern parts of the state. Applying the totality of the circumstances test under the Voting Rights Act, the court finds that adopting the Senate's reasoning would result in block-by-block redistricting over a large geographical portion of Maricopa County. The effect would be the fragmentation and splintering of communities of interest, resulting in an unreasonable gerrymander. See Gingles, 478 U.S. at 49, 106 S. Ct. at 2766.

C. Neutral Criteria

The court next turns its attention to the neutral criteria for drawing congressional districts: (1) geographical compactness and contiguity, (2) preserving communities of interest and existing districts and (3) avoiding the unnecessary and invidious outdistricting of incumbents. See Carstens, 543 F.Supp. at 87-88; LaComb, 541 F.Supp. at 148; Riley, 533 F.Supp. at 1180-81.
The court-drawn districts are compact. The plan follows natural boundaries, precinct lines and county lines whenever possible. Unlike the House and Senate plans, the court plan avoids unusual boundary lines. Thus, community interests remain undivided whenever possible and the court plan makes more effective representation possible. See Carstens, 543 F.Supp. at 88.
To the extent possible, the court plan also respects the wishes of various communities of interest. Preserving communities of interest is important because "the sense of community derived from established governmental units tends to foster effective representation." Id. Thus, based on testimony from members of the Hopi Reservation, the court placed the Hopi Reservation in district three. Members of the Hopi Reservation testified that they did not want to be placed in the same district as the Navajo Reservation. Indeed, this was the principal reason for their intervention in this lawsuit. The court is well aware of the historical tension and present competition between these two tribes for resources. Out of respect for these differences, the court plan places the Hopi Reservation in district three, a position ultimately conceded by all of the parties.[4] The plan further groups those Indian Tribes with similar interests within the same districts and does not split any reservations between districts.
*691 The court also placed Flagstaff in district six to balance out the influence of Maricopa County. Consequently, there will be a broader range of interests represented beyond the interests of Maricopa County. Thus, the court's plan makes more effective representation possible for Arizona citizens living outside of the metropolitan Phoenix area.
The plan further avoids the unnecessary or invidious outdistricting of incumbents. As earlier explained, the maintenance of incumbents provides the constituents with some continuity. Unlike the Senate and Hispanic plans, the court plan does not outdistrict any of the incumbents.
This plan best serves the interests of the citizens of Arizona. It groups persons with similar interests in the same district while recognizing the need for good government lines. It also provides the Hispanics in district two with an opportunity to influence an election so that they may continue to elect a candidate of their choice.

IV. ANALYSIS OF THE OTHER PLANS

A. The House Plan

The major problem with the House plan is its version of district two. In order to obtain a greater percentage of the Hispanic population, the House plan includes the major Hispanic areas within southern Arizona and Maricopa County. This would create a district with a total minority population of approximately 67 percent, and an Hispanic voting-age population of 51.1 percent. The House argues that such a population is necessary to comply with the Voting Rights Act. However, in light of the testimony, these percentages are unnecessary.
House district two also forces a representative to cover at least three separate media markets and maintain several additional satellite offices. This poses an additional burden on a representative's limited staff and resources. The court finds that it is more reasonable to put the areas of eastern Pinal County and southern Gila County into district six, and to keep southern Cochise County in district five. Stretching district two to include these areas does not conform to the principle of compactness.
The court also finds that the House plan fails to follow the principle of compactness by including the El Mirage-Surprise area in district two. The inclusion of El Mirage and Surprise in district two adds approximately one percent to the Hispanic population of that district. Although these areas probably have more in common with the citizens in House district two, the court finds no reasonable way to include these communities in district two.

B. The Senate Plan

The main problem with the Senate Plan is its version of district six. On the full state map, the Senate's district six begins in northwestern Arizona near Lake Mead, winding its way through the Navajo and Hopi Reservations in northeastern Arizona, turning south to catch all of Navajo County and most of Apache County, dipping into portions of Graham and Greenlee counties, capturing most of Pinal County, slipping into Pima county to capture East Tucson, and finally ending in Maricopa County.
The most perplexing aspect of this plan is its checkerboard effect in Maricopa County. The Senate's district six winds its way through Queen Creek and Higley and hopscotches block-by-block through Chandler and Mesa. It then traverses South Mountain Park in order to envelop certain precincts in southern Phoenix and Glendale. Testimony indicated that a person driving on one street through Mesa could potentially drive in and out of the Senate districts one and six at least ten times.
Senate district six also completely ignores the ongoing dispute between the Hopis and the Navajos. At the trial, the Senate indicated its willingness to put the Hopi and the Navajo Reservations in separate districts, but offered no suggestions on how to correct the other districts to preserve population equality.
Furthermore, the Senate plan includes Green Valley within district two. Green Valley is a retirement community which was previously located in congressional district *692 five. No other plan has Green Valley in district two. The Hispanic Intervenors and Congressman Pastor specifically object to the inclusion of it in district two. The court agrees that Green Valley should remain in district five.
Consequently, the court finds that the Senate's plan is not conducive to the principles of good government. A representative from the Senate's district six would be hard-pressed to ascertain which neighborhood he or she represented. The Senate plan is the ultimate fragmentation of counties, cities and neighborhoods, and consequently fails to promote the principles of good government. See Carstens, 543 F.Supp. at 88; LaComb, 541 F.Supp. at 148.
Finally, the Senate plan transgresses another neutral criterion by failing to place incumbents within their own districts. The Senate plan arbitrarily redistricts Congressman Stump, the current representative in district three, into Senate district two. This arbitrary outdistricting violates the good government criteria. See Riley, 533 F.Supp. at 1180.

C. The Hispanic Intervenors' Plan

The Hispanic Intervenors' plan closely resembles the Senate's plan with two major exceptions. First, the Hispanics include Green Valley in district five instead of district two. Second, although the Hispanics' version of district six does not have the checkerboard appearance of the Senate's plan, it envelops similar precincts in Maricopa County and splits several communities. The Hispanics' version of district six also includes parts of East Tucson and dips into western Pima County, stopping just above the Mexican border. This virtually splits the Hispanics' district two in half. Further, like the Senate plan, the Hispanic Intervenors unnecessarily fail to include Congressman Stump in their version of district three.
Consequently, the Hispanics' plan, like the Senate plan, is contrary to the principles of good government outlined in the neutral criteria.

D. The Pastor Plan

The Pastor plan shares many of the problems the court found in the Senate and the Hispanic plans. Although the Pastor plan tries to incorporate state legislative district lines in order to carve the Hopi Reservation out of district six, at the trial Congressman Pastor readily acknowledged that the entire Hopi Reservation should be placed within district three. The Pastor plan also creates the checkerboard effect by hopscotching its way through Maricopa County.

E. The Indian Compromise Plan

The Indian Compromise Plan is superior to all other proposed plans and was the best attempt at drawing fair congressional districts. The Indian Compromise Plan includes all of the Hopi Reservation in district three. The Indian Compromise Plan also has all of the incumbents located in their respective districts.
This plan has some substantial differences from the House plan. First, it includes eastern Pinal County and southern Gila County in district six. Second, it includes southern Cochise County in district five. The result is a reduction of the projections that are apparent in all of the other plans.
Despite the merits of the Indian Compromise Plan, the refinements in the court plan make the court's plan superior to all other plans. First, by including Flagstaff in district six, the court plan balances out the interests within the district. Second, by placing the City of Chandler in district one and the less populated, but growing, Gilbert area in district six, the court's plan allows the rural areas to be more competitive in district six. Third, district six should not spill over South Mountain into the Phoenix area for the purpose of including two precincts in South Phoenix. Those two precincts will be better served in district two, where their neighboring precincts are located.

V. FINDINGS
Based on all of the evidence submitted at trial the court finds:
*693 1. There has been insufficient evidence of polarized voting in Arizona to warrant remedial action under the Voting Rights Act.
2. The court plan is superior to all other plans. Given the geography and population of Arizona, the court-drawn districts are virtually equal in population, compact and contiguous, preserve communities of interest to the extent possible and avoid the unnecessary or invidious outdistricting of incumbents;
3. The court plan is not one "reflecting the policy choices of the elected representatives of the people." McDaniel v. Sanchez, 452 U.S. 130, 153, 101 S. Ct. 2224, 2238, 68 L. Ed. 2d 724 (1981). Rather, the plan solely reflects the decision of this court. The plan, therefore, is not subject to preclearance under section five of the Voting Rights Act. Id.; Wise v. Lipscomb, 437 U.S. 535, 542, 98 S. Ct. 2493, 2498, 57 L. Ed. 2d 411 (1978); Connor v. Johnson, 402 U.S. 690, 691, 91 S. Ct. 1760, 1761, 29 L. Ed. 2d 268 (1971).
THE COURT FURTHER FINDS that the legislature passed a session law granting the counties authority to designate a convenient number of precincts and define the boundaries of election precincts within thirty days after the enactment of legislative district changes. Laws 1992 (5th Spec.Sess.) Ch. 2. The Legislature also directed that the definitions of precincts be as otherwise prescribed by law, which of necessity includes their establishment within congressional and other boundaries. A.R.S. § 16-411(A).
IT IS THEREFORE ORDERED that:
1. The court plan be implemented. Appendix A accurately describes the districts according to the voter tabulation districts and census blocks. The maps, attached as Appendix B, are a true and accurate description of the court's plan. Appendix C accurately describes the demographic characteristics of the court's plan.
2. Based on the legislative intent to give the counties additional time to comply with their duties to establish precincts, the court shall grant the counties until 5:00 p.m., Monday, May 18, 1992 to comply with A.R.S. section 16-411(A) and to submit those precinct boundary changes to the Department of Justice for preclearance.
3. If preclearance of any precinct boundary changes is not received by June 1, 1992, the court authorizes interim use of precinct boundaries in the 1992 primary and general elections and such other elections as may follow until the precinct lines are precleared. 28 C.F.R. § (b), (c). The interim use of the precinct boundaries as set forth in 28 C.F.R. section 51.18 is expressly conditioned upon each county filing an affidavit with this court certifying it submitted precinct boundary changes to the Department of Justice, pursuant to the relevant parts of 28 C.F.R. sections 51.26 through 51.28. The precinct and polling place changes still are subject to section 5 review by the Department of Justice even though the court authorizes their emergency interim use. 28 C.F.R. § 51.18(b), (c).
The interim use is necessitated by the "proximity of a forthcoming election and the mechanics and complexities of the state's election laws." Terrazas v. Clements, 537 F. Supp. 514, 537 (N.D.Tex.1982). First, the period for filing candidate nominating petitions begins on May 26, 1992 and ends on June 25, 1992. A.R.S. §§ 16-311, 16-314. Second, in order to determine the eligibility of candidates and those who signed their nominating petitions, all boundary lines must be established. See A.R.S. § 16-314. Third, all matters pertaining to candidate qualification must be resolved before ballots can be printed. A.R.S. §§ 16-314, 16-351. Fourth, ballots must be printed and available for absentee voting, which begins on August 6, 1992. A.R.S. §§ 16-542, 16-545. The absentee and regular ballots must be identical. A.R.S. § 16-545(A). Fifth, the primary election is scheduled for September 8, 1992. A.R.S. §§ 16-201, 16-211. Given the compressed nature of Arizona's election schedule and to avoid further delays which may disenfranchise or confuse voters, the court chooses to order the interim use of precinct boundaries rather than modify the aforementioned dates.
4. The court retains jurisdiction over this case for purposes of issuing any orders necessary for executing the court-drawn plan. The court also retains jurisdiction over the *694 redistricting of the state legislature until a legislative redistricting plan is precleared by the Department of Justice.
5. The court plan will remain in effect for all congressional elections through the year 2000, unless the Arizona Legislature enacts its own plan which meets the requirements of federal law, providing that no such plan be applied to any election unless it has been precleared sufficiently in advance to permit its implementation by the affected counties.
6. The Arizona House and Senate shall provide technical assistance to the Arizona counties in implementing the court plan.
7. By stipulation of the parties and court order, Alan Maguire and Tony Sissons functioned as special technical advisors to the court for the purpose of drawing the court's plan. Again by stipulation and court order, Lisa Hauser, Assistant Attorney General, served as special counsel to the court on Arizona election laws and procedures for the purpose of implementing the court plan for the 1992 primary and general elections. As special advisors to the court, these individuals are prohibited from discussing any aspect of their consultation with the court. However, nothing in this order shall prevent these individuals from carrying out their respective duties or representation of their clients. The House and Senate shall be responsible for paying the fees of Tony Sissons and Alan Maguire.


*695 APPENDIX A
                       District 1
Split Counties:
*** 04013 Maricopa
Whole VTDs:
0030 0055 0085 0115 0170 0190 0200 0310 0355 0400 0410 0465 0530 0545 0555 0560 0565 0570 0575 0580 0585 0590 0595 0600 0605 0610 0615 0620 0625 0630 0635 0640 0645 0650 0655 0660 0665 0670 0675 0680 0685 0695 0700 0705 0710 0715 0720 0725 0755 0770 0775 0840 0865 0875 0900 0940 0945 0970 0985 1030 1195 1220 1250 1255 1270 1305 1355 1360 1450 1460 1475 1485 1750 1770 1820 1880 1890 1895 1920 1940 1970 1985 2020 2045 2065 2100 2135 2165 2290 2315 2330 2335 2360 2375 2395 2440 2520 2540 2545 2550 2555 2560 2570 2580 2600 2605 2610 2620 2625 2640 2655 2660 2665 2670 2685 2700 2705 2710 2715 2730 2745 2755 2760 2765 2780 2785 2790 2795 2800 2805 2810 2815 2830 2835 2840 2850 2855 2860 2870 2875 2885 2890 2895 2900 2950 2955 2960 2965 2970 2975 2980 2985 2990 2995 3000 3005 3010 3015 3020 3025 3030 3040 3045 3090 3095 3100 3130 3135 3140 3145 3150 3155 3200 3205 3290 3320 3335 3420 3460 3475 3490 3515 3535 3565 3570 3575 3585 3615 3670 3720 3740 3745 3755 3760 3765 3790 3830 3850 4020 4050 4105 4110 4115 4120 4125 4130 4210 4325 4330 4345 4370 4405 4465 4530 4570 4580 4585 4590 4595 4600 4605 4610 4615 4620 4625 4630 4635 4640 4645 4650 4655 4660 4665 4670 4675 4680 4685 4690 4695 4700 4705 4710 4715 4720 4725 4730 4735 4740 4745 4750 4755 4765 4770 4775 4780 4785 4790 4795 4800 4805 4810 4815 4820 4825 4830 4835 4840 4850 4855 4860 4865 4870 4880 4885 4890 4895 4900 4905 4910 4915 4920 4925 4930 4935 4945 4950 4955 4960 4965 4970 4975 4980 4985 4990 4995 5000 5005 5010 5045 5055 5080 5115 5180 5190 5265 5295 5370 5405 5410 5415 5450 5465 5470
Split VTDs:
*VTD 0860:
Tract 1105:
Blocks:
301 302 303 304 305 306 309 310 311 312 314
*VTD 1315:
Tract 1117:
Blocks:
311 601 602 603 604 608 801 802 803 804
*VTD 2635:
Tract 4214:
Blocks:
201 202 211
*VTD 2650:
Tract 4215.02:
Blocks:
405 406 407 408 409 410 411 412 413 414 415 416 417 418
*VTD 2680:
Tract 4203:
*696 Blocks:
118 119 120 121 122 123 124 125 126 127 128 129 130 131 132 133 134 135 136 137 138 139 140 141 142 143 144 145 146 147 148 149 150 151 152 153 154 155 156 157 158 159 160 161 162 163 164 165 166 167 168 169 170 171 172 173 174 175 176 177 178 179 181 182 183 203 204 205 206 207 208 232 233 234 235 236 237 238 239 240 241 242 243 244 245 246 247 248 249 250 251 252 253 254 255 256 257 258 259 260 261 262 263 264 265 266 267 268 269
Tract 4204:
Blocks:
107 108
*VTD 3330:
Tract 1118:
Blocks:
101 102 105 106 107 113 401 402 403 404 405 406 414 501 502 503 504 505 506 507
*VTD 5355:
Tract 1118:
Blocks:
205 206 207 208 209 210 211 212 213 214 215 216 217 218 220 221 222 223 224 225
**** End of District 1
*697
                        District 2
Whole Counties:
04023 Santa Cruz
04027 Yuma
Split Counties:
*** 04013 Maricopa
Whole VTDs:
0050 0070 0090 0175 0180 0205 0230 0240 0260 0325 0335 0360 0495 0505 0750 0855 0965 1000 1005 1100 1215 1235 1275 1330 1465 1470 1490 1550 1555 1600 1605 1645 1650 1735 1765 1805 1835 1840 1865 1870 1900 1935 1965 1990 2000 2025 2055 2060 2085 2120 2140 2200 2205 2215 2230 2305 2310 2340 2365 2470 2505 3310 3355 3405 3520 3640 3650 3750 3825 3860 3875 3925 3945 3950 3965 3970 4150 4230 4240 4280 4285 4305 4310 4375 4410 4430 4485 4505 4515 4545 5020 5140 5145 5160 5165 5185 5330 5345 5375 5420 5455
Split VTDs:
*VTD 0140:
Tract 506:
Blocks:
351 363A 363B 364 365A 365B 366A 366B 366C 366D 366E 366F 367A 367B 367C 368A 368B 368C 369A 369B 370 371 372 373 374 375 376 377 382 383 384 389A 389B 390A 390B 614 615 616 617 618 619 620 621 622 624 625 626 627 628 629 630 631 632 633 634 635 636 637 638 639 640 641 642 643 644 645 646 647 648 649 650 651 652 653 654 655 656 657 658 659 660 661 662 663 664 665 666 667 668 669 670 671 672 673 674 675 676 680 681 682 683 684 685 686 687 688 689 690 691 692 693 694 695 696 697 699
*VTD 0510:
Tract 822.01:
Blocks:
101A 101B 101C 101D 101E 102A 102B 102C 103 104 105 106 107 108 109 199A 199F
Tract 822.02:
Blocks:
101 102 103 104 105 106 107 108 109 110 111 112 113 114 115 116 117 118A 118C 201 202 203A 203B 204 205 206 207 208 209 210 211 212 213 214A 214C
*VTD 1035:
Tract 1120:
Blocks:
201 202 203 204 205 206 207 208 209 210 211 212 213 214 215 *698 216 217 218 219 220
*VTD 1315:
Tract 1117:
Blocks:
301 302 303 304 305 306 307 308 309 310 605 606 607 805 806 807 808
*VTD 1445:
Tract 1129:
Blocks:
101 102 103 104 105 106 107 108 109 110 111 112 113 115 116 121 122 123 124 129 130 131 132 133 134 135 136 137 138 139 202 204 205 209 210 211 212 301 302 303 304 305 306 307 308
*VTD 1565:
Tract 929:
Blocks:
305A
Tract 931.01:
Blocks:
901 907 908 915 916 917 918 919
*VTD 1790:
Tract 1092:
Blocks:
301 302 303 304 305 306 307 308 309
*VTD 3330:
Tract 1118:
Blocks:
407 408 409 410 411 412 413
*VTD 3390:
Tract 1102:
Blocks:
201 202 203 210 211 212 213 214 216 217 220 221 222 223 224 225
*VTD 3580:
Tract 1119:
Blocks:
101 105 106 107 201 202 203 204 205 206 207 208 209 210 211 212 213 214 215 216 217 218 219 220 221 222 223 224 225 226 227 228
*VTD 3930:
Tract 1125.06:
Blocks:
644 645 646A 646B 665 666 667 668 669 670 671 672A 672B 673 674 678 679 680A 680B 681 682 683 684 685 686 687 688B 688C 693 699B 701A 701B 702A 702B 703 704 706 707 708 709 710 711 712 713 714 715
*VTD 5230:
*699 Tract 822.01:
Blocks:
110A 110B 111 112 113 114 115 116 117A 117B 118A 118B 119 120A 120B 121A 121B 121C 122A 122B 123 124 125 126 127 128 129 130A 130B 130C 130D 131A 131B 132 133 134 135 136A 136B 137A 137B 138A 138B 139A 139B 140 141A 141B 142A 142B 199B 199C 199D 199E 199G 199H 199J 199K 205A 205B 206A 206B 207A 207B 207C 207E 207F 208 209 211A 211B 299A 299B 299C 299E 299F
Tract 822.02:
Blocks:
118B 118D 214B 214D 215
*VTD 5355:
Tract 1118:
Blocks:
201 202 203 204
Split Counties:
*** 04019 Pima
Whole VTDs:
0005 0010 0015 0020 0035 0040 0090 0095 0100 0110 0115 0120 0125 0130 0135 0140 0185 0195 0200 0205 0210 0215 0220 0225 0230 0235 0240 0245 0250 0255 0260 0265 0270 0300 0305 0315 0320 0325 0330 0390 0410 0420 0425 0430 0435 0670 0675 0680 0685 0690 0715 0725 0730 0735 0770 0780 0785 0790 0795 0800 0805 0830 1015 1020 1170 1175 1180 1280 1285 1290 1305 1355 1450 1455 1460 1465 1470 1475 1535 1545 1595 1600 1610 1615 1620 1625 1720
Split VTDs:
*VTD 0045:
Tract 43.05:
Blocks:
205 206 207 208 209 210 211 212 213 214 215 216 224 305 306 307 308 309 310 311 312 313 314 315 316 317 318 335 336 337 338 339 340 341 342 343 344 345 346 347 348 349 350 351 352 353 354 355 356 357 358 359 360 361 362 363 364 365 366 367 368 369 383 384 385 386 387 388 389 390 391 392 393 394 395 396 397 449B 450 451 493 494
*VTD 0695:
Tract 43.05:
Blocks:
655 656 657 658 671 672 673 674 675 676 677 678 679 680 681 682 683 684 685 686
*VTD 1155:
Tract 4:
Blocks:
617 618 621 622
Split Counties:
*** 04021 Pinal
*700 Whole VTDs:
0210
**** End of District 2
*701
                    District 3
Whole Counties:
04012 La Paz
04015 Mohave
04025 Yavapai
Split Counties:
*** 04005 Coconino
Whole VTDs:
0160 0165 0175 0180 0185 0190 0195 0205 0210 0240 0245 0250 0255 0260 0265 0270 0275 0280 0315 0320 0325
Split VTDs:
*VTD 0105:
Tract 11:
Blocks:
3088
Tract 14:
Blocks:
305 306 307 308 309 310 311B 312 313 314B 315 316B 317 318 319 320B 321B 322 323 328B 399C 399D 399E 501A 505 506 507 508 509 510 511 512 513 514 518 599A 901A
*VTD 0140:
Tract 22:
Blocks:
636 637 638 639 640 641 642 643 644 645 646 647 648 649 650 651 652 653 654 655 656 657 658 659 660 661 662 663 664 665 666 667 668 669 670 671 672 673 674 675 676 677 678 679 680 681 682 683 684 685 686 687 688 689 690 691 692 693 694 695 699A 807 808 809 810 811 812 813 814 815 816 817 818 819 820 821 827 899A plus the right-of-way of state route 264
*VTD 0155:
Tract 22:
Blocks:
701 702 703 704 705 706 707 708 709 710 711 712 713 714 715 716 717 718 719 720 721 722 723 724 725 726 727 728 729 730 731 732 733 734 735 736 737 738 739 740 741 742 743 744 745 746 747 748 749 750 751 752 753 754 755 756 757 758 759 760 761 762 763 764 765 766 767 799 801 802 803 804 805 806 822 823 824 825 826 828 829 830 831 832 833 834 835 836 837A 837B 838 839 859A 899B
*702 Tract 24:
Blocks:
440 441 442 443 482 483 484 485 486 487 488 499D 499E 499F
*VTD 0230:
Tract 25:
Blocks:
101 102 103 104 105 106 107 108 109 110 111 112 113 114 115 116 117 118 119 120 121 122 123 124 125 126 127 128 129 130 131 132 plus the right-of-way of state route 264
*VTD 0285:
Tract 22:
Blocks:
837C 840 841 842 843 844 845 846 847 848 849 850 851 852 853 854 855 856 857 858 859B 862 863 864 865 866 867 868 869 870 871 872 873 874 875 876 877 878 879 880 881 882 883 884 885 886 887 888 889 892 893 894 895 896 897 899C 899D 899E 899F
*VTD 0290:
Tract 22:
Blocks:
601 602 603 604 605 606 607 610 611 612 613 614 615 616 617 618 619 620 621 622 623 624 625 626 627 628 629 630 631 632 635 696 697 699B
*VTD 0295:
Tract 22:
Blocks:
633 634 699C
Split Counties:
*** 04013 Maricopa
Whole VTDs:
0015 0020 0025 0105 0110 0145 0185 0210 0225 0275 0305 0315 0320 0340 0345 0375 0405 0430 0480 0740 0760 0810 0880 0890 0905 0915 0920 0925 0960 0975 0980 0990 1015 1065 1130 1135 1150 1160 1190 1240 1245 1290 1295 1310 1375 1400 1430 1435 1545 1560 1575 1580 1585 1610 1615 1630 1660 1665 1670 1675 1680 1685 1690 1710 1715 1720 1800 1845 1860 1925 1930 1955 1975 1980 2035 2130 2145 2160 2175 2185 2235 2240 2245 2255 2260 2265 2270 2275 2285 2400 2450 3270 3275 3280 3305 3315 3360 3400 3485 3510 3560 3595 3660 3685 3690 3695 3700 3705 3710 3725 3730 3770 3780 3795 3835 3845 3855 3935 3940 3995 4010 4030 4035 4045 4090 4100 4140 4165 4200 4225 4320 4340 4360 4385 4390 4425 4455 4510 4525 4535 4575 5030 5035 5040 5050 5060 5065 5070 5085 5100 5120 5125 5210 5225 5245 5255 5260 5275 5285 5305 5310 5385 5400 5425 5430 5435 5460
Split VTDs:
*VTD 0140:
Tract 506:
Blocks:
214A 216A 222 225A 225B 225C 226 227A 227B 235A 235B 236 237 238A 238B 238C 238D 239A 239B 239C 240A 240B 240C 241A 241B 242 243A 243B 243C 244A *703 244B 244C 245A 245B 246A 246B 247 248 249 250 251A 251B 251C 251D 252 253 254 255A 255B 299A 301A 301B 301C 302A 302B 303A 303B 303C 303D 304A 304B 304C 305 306 307 308 309 310 311 312 313 314 315 316 317A 317B 317C 318A 318B 318C 319 326 335 338 339 340 341 346 347 348 349 350 352 353A 353B 353C 353D 353E 353F 353G 354 355 356 357A 357B 358 359 360 361 362 378 379 380 381 385 386 387 388 391 392 394 395 396 397 399A 399B 399C 399D 399E 399F 399G 399H 562 563 589 590 591 592A 593 594 595 596 601 602 607 608 609 610 611 612 613 623 677 678 679
*VTD 0510:
Tract 822.01:
Blocks:
201A 201B 202A 202B 213A 213B 214A 214B
*VTD 3930:
Tract 1125.06:
Blocks:
705
*VTD 5230:
Tract 822.01:
Blocks:
203A 203B 204A 204B 204C 207D 210 212 216A 216B
Split Counties:
*** 04017 Navajo
Whole VTDs:
0085 0110 0135 0185
Split VTDs:
*VTD 0025:
Tract 9651:
Blocks:
101 103 104 105 106 107 108 109 110 111 112 113 114 115 116 117 118 119 120A 121 122 123 171 172 173 174 175 176 177 178 179 180 181 182 183 184 185 186 193 194 195 196 197
Tract 9674:
Blocks:
132
*VTD 0035:
Tract 9651:
Blocks:
137 138 139 140 141 142 143 144 145 146 147 148 149 150 151 152 154 155 156 158 160 162 164 165 167 168 169 170 187 188 189 190 191 192 201 202 203 204 205 206 207 208 209 210 211 212 213 214 215 216 217 218 219 220 221 222 223 224 225 226 227 228 229 230 231 232 233 234 235 236 237 238 239 240 241 242 243 244 245 246 247 248 249 250 251 252 253 254 255 256 257 258 259 260 261 262 263 264 265 266 267 268 269 270 271 272 273 274 275 276 277 278 279 280 281 282 283 284 285 286 *704 287 288 289 290 291 292 293 294 295 296 297
Tract 9652:
Blocks:
105 106 107 108 109 111 112 113 114 115 116 117 118 119 120 121 122 123 124 125 126 127 129 130 133 134 135 136 137 138 139 140 141 142 143 144 145 146 147 148 149 150 151 152 153 154 155 156 157 172 173 174 175 176 177A 178 179 180 181 182 183 184 185 186 187 188 196 197
Tract 9674:
Blocks:
238 239
*VTD 0065:
Tract 9653:
Blocks:
132 133 136 137 138 139 140 141 142 143 144 154A 154B 154C 155 156A 156B 157 158 159 160 161 163 164 165 166 167 168 169 170 171 172 173 174 175 176 177 178 179 180 181 182 183 184 185 186 187 188 189 190 195 196 197 199B
Tract 9674:
Blocks:
696
Tract 9676:
Blocks:
188
*VTD 0105:
Tract 9653:
Blocks:
101 102 103 104 105 120 121 122 123 124 125 126 127 128 129 130 131 134 135 199C 199D
*VTD 0130:
Tract 9652:
Blocks:
101 102 103 104 158 159 160 161 162 163 165 166 167 168 169 170 171 177B 189 190 191 192 193 194 195
Tract 9653:
Blocks:
106 107 108 110 111 112 113 114 115 116 117 119
*VTD 0140:
Tract 9651:
Blocks:
124 125A 125B 125C 126 127 128 129 131 132 133 134 135 136 153 157 159 161 163 166
*VTD 0180:
Tract 9650:
Blocks:
789 790 791 792 793 794 795 799A
*705 Tract 9653:
Blocks:
215A 216 217 218 219 220 221 222 223 224 225 226 227A 228 238 239 263 264 265A 266 267 268 269 271 272 273 274 275 276 277 278 279 280 281
*VTD 0190:
Tract 9653:
Blocks:
191 192 193 194 201 202 203 204 205 206 207 208 209 210 211 212 213 214 215B 227B 229 230 231 232 233 234 235 236 237 240 241 242 243 244 245 246 247 248 249 250 251 252 253 254 255 256 257 258 259 260 261 262 265B 270 282 283 284 285 286 287 288 289 290 291 292 293 294 295 296 297 299
**** End of District 3
*706
                    District 4
Split Counties:
*** 04013 Maricopa
Whole VTDs:
0005 0010 0035 0040 0045 0060 0065 0075 0080 0095 0100 0120 0130 0135 0150 0155 0160 0165 0195 0215 0220 0235 0245 0250 0255 0265 0270 0285 0290 0295 0300 0330 0350 0365 0380 0385 0390 0415 0420 0435 0440 0445 0450 0455 0460 0470 0475 0485 0500 0515 0520 0525 0550 0735 0745 0765 0780 0785 0790 0795 0800 0805 0815 0820 0825 0830 0835 0845 0850 0870 0885 0895 0910 0935 0950 0955 0995 1010 1020 1025 1040 1045 1050 1060 1070 1080 1085 1090 1095 1105 1110 1115 1120 1125 1145 1155 1165 1170 1175 1180 1185 1200 1210 1225 1230 1260 1265 1280 1285 1300 1320 1325 1335 1340 1345 1350 1370 1380 1385 1390 1395 1440 1455 1480 1570 1590 1595 1620 1625 1635 1640 1655 1695 1700 1705 1725 1730 1740 1745 1755 1760 1775 1780 1785 1795 1810 1815 1825 1830 1850 1855 1885 1905 1910 1915 1950 1960 2005 2010 2015 2030 2040 2050 2070 2080 2090 2095 2105 2110 2115 2125 2150 2155 2170 2180 2190 2195 2210 2220 2225 2250 2280 2295 2320 2325 2345 2350 2355 2370 2380 2385 2405 2410 2415 2420 2425 2430 2435 2455 2460 2465 2475 2480 2485 2490 2495 2500 2510 2525 2530 2535 3250 3255 3260 3265 3285 3295 3300 3325 3340 3345 3350 3365 3370 3375 3385 3395 3410 3415 3430 3435 3440 3445 3450 3455 3465 3470 3480 3495 3505 3525 3530 3540 3545 3550 3555 3590 3600 3605 3610 3620 3625 3630 3635 3645 3655 3665 3675 3680 3735 3775 3800 3805 3810 3815 3820 3840 3865 3880 3885 3890 3900 3910 3915 3955 3960 3975 3980 3985 3990 4000 4005 4015 4025 4040 4055 4060 4065 4070 4080 4085 4135 4145 4160 4170 4175 4180 4185 4190 4195 4205 4215 4220 4235 4245 4255 4265 4270 4275 4290 4295 4300 4350 4355 4365 4395 4400 4415 4460 4470 4480 4490 4495 4500 4520 4540 4550 4555 4560 4565 5015 5025 5090 5095 5105 5110 5130 5135 5150 5155 5170 5175 5195 5200 5205 5215 5220 5235 5240 5250 5270 5280 5290 5300 5320 5325 5360 5365 5380 5390 5440 5445
Split VTDs:
*VTD 0860:
Tract 1104:
Blocks:
204 205 206 207 208 209 210 211 212 601 602 603 604 605
Tract 1105:
Blocks:
307 308 410
*VTD 1035:
Tract 1120:
Blocks:
301 302 303 304 305 306 307 308 309 310 319 341 342 343
*VTD 1445:
Tract 1129:
Blocks:
114 117 118 119 120 125 126 127 128
*707 *VTD 1565:
Tract 931.01:
Blocks:
401 402 404 405 406 407 501 502 503 504 505 506 507 508 509 510 511 512 513 514 515 516 601 602 603 604 605 606
*VTD 1790:
Tract 1092:
Blocks:
105 107 108 109 402 403 404 405 406 407 408 409 410
*VTD 3390:
Tract 1102:
Blocks:
101 102 103 104 105 106 107 108 109 111 112 113 114 115 116 117
Tract 1103:
Blocks:
401 402 403 404 405 406 407 408 409 410 411 412 413 414 415 416 417 418 419 420 421 422
*VTD 3580:
Tract 1119:
Blocks:
102 103 104
**** End of District 4
*708
                    District 5
Whole Counties:
04003 Cochise
Split Counties:
*** 04009 Graham
Whole VTDs:
0005 0010 0015 0020 0025 0030 0035 0040 0045 0065 0070 0075
Split VTDs:
*VTD 0050:
Tract 9911:
Blocks:
201 202B 202C 207 208 209 210 211 212 213 214 215 216 217 218 219 220 221 222 223 224 225 226 227 228 229 230 231 232 233 234 235 236 237 238 239 240 241 242 243 244 245 246 247 248 249 250 251 252 253 254 255 256 257 258 259 260 261 262 263 264 265 266 267 268 269 270 271 272 273 274 275 276 277 278 279 280 281 289 290 297 299
Tract 9916:
Blocks:
105B 219 220 221 299A
*VTD 0060:
Tract 9911:
Blocks:
282 283 284 285 286 287 288
Tract 9916:
Blocks:
201B 202 203 204A 205 214 215A 216 217 218 222 223 299B
Tract 9950:
Blocks:
287C
Split Counties:
*** 04019 Pima
Whole VTDs:
0025 0030 0050 0055 0060 0065 0070 0075 0080 0085 0105 0145 0150 0155 0160 0165 0170 0175 0180 0190 0275 0280 0285 0290 0295 0310 0335 0340 0345 0350 0355 0360 0365 0370 0375 0380 0385 0395 0400 0405 0415 0440 0445 0450 0455 0460 0465 0470 0475 0480 0485 0490 0495 0500 0505 0510 0515 0520 0525 0530 0535 0540 0545 0550 *709 0555 0560 0565 0570 0575 0580 0585 0590 0595 0600 0605 0610 0615 0620 0625 0630 0635 0640 0645 0650 0655 0660 0665 0700 0705 0710 0720 0740 0745 0750 0755 0760 0765 0775 0810 0815 0820 0825 0835 0840 0845 0850 0855 0860 0865 0870 0875 0880 0885 0890 0895 0900 0905 0910 0915 0920 0925 0930 0935 0940 0945 0950 0955 0960 0965 0970 0975 0980 0985 0990 0995 1000 1005 1010 1025 1030 1035 1040 1045 1050 1055 1060 1065 1070 1075 1080 1085 1090 1095 1100 1105 1110 1115 1120 1125 1130 1135 1140 1145 1150 1160 1165 1185 1190 1195 1200 1205 1210 1215 1220 1225 1230 1235 1240 1245 1250 1255 1260 1265 1270 1275 1295 1300 1310 1315 1320 1325 1330 1335 1340 1345 1350 1360 1365 1370 1375 1380 1385 1390 1395 1400 1405 1410 1415 1420 1425 1430 1435 1440 1445 1480 1485 1490 1495 1500 1505 1510 1515 1520 1525 1530 1540 1550 1555 1560 1565 1570 1575 1580 1585 1590 1605 1630 1635 1640 1645 1650 1655 1660 1665 1670 1675 1680 1685 1690 1695 1700 1705 1710 1715
Split VTDs:
*VTD 0045:
Tract 41.02:
Blocks:
555
Tract 43.05:
Blocks:
101 102 103 104 105 106 107 108 109 110 111 112 113 114 115 116 117 118 119 120 121 122 123 124 125 126 127 128 129 130 131 132 133 134 135 136 137 138 139 140 141 142 143 144 145 146 147 148 149 150 151 152 153 154 155 156 157 158 159 160 161 162 201 202 203 204 217 218 219 220 221 222 229 230 231 232 233 234 235 236 237 238 239 240 241 242 243 257 258 259 260 261 262 301 302 303 304 319 320 321 322 323 324 325 326 327 328 329 330 331 332 333 334 370 371 372 373 374 375 376 377 378 379 380 381 382
*VTD 0695:
Tract 41.02:
Blocks:
564A 588A 589A 590A 591 592 593A
Tract 43.05:
Blocks:
659B 661A 665A 666A 667 668 669 670
*VTD 1155:
Tract 4:
Blocks:
107 108 109 110 111 112 113 114 115 116 117 118 201 202 203 204 205 206 513 514 515 516 517 518 519 601 602 603 604 623 701 702 703
Tract 5:
Blocks:
512 513 514 601 602 603 604 605 606
Split Counties:
*** 04021 Pinal
*710 Whole VTDs:
0035 0040 0065 0125 0130 0135 0140
Split VTDs:
*VTD 0045:
Tract 8:
Blocks:
343C 350 399A 417B 418 419 420 423B 425 426 427 428 429 430A 432B 444B
*VTD 0055:
Tract 14:
Blocks:
860 862 863 864 865 868 869 870 871 872 873 874 875 876 877 878 879 880
Tract 19:
Blocks:
201 202 203 207 208 209 210 211 212 213 214 215 216 217 220 301A 301B 302 303 304 305A 305B 306 307A 307B 308 309 310 311 312 313 314 315 316 317 318 319 320 321 322 323 324 325 326 327 328 329 330 331 332 333 334 335 336 337 338 339 340 341 342 343 344 345 346 347 348 349 350 351 352 353 354 355 356 357 358 359 360 361 362 363 364 365 366 367 368 369 370 371 372 373 374 375 376 377 378 379 380 381 401 402 403 404 405 406 407 408 409 410 411 412 413 414 415 416 417 418 419 420 421 422 423 424 425 426 427 428 429 430 431 432 433 434 435 436 437 438 439 440 441 442 443 444 445 446 447 448 449 450 451 452 453 454 455 456 457 458 459 460 461 464 465 466 467 468 469 470 471 472 473 474 491 501 502 503 504 505 506 507 508 509 510 511 512A 512B 513A 513B 514 515 516 517 518 519 520 521 522B 523 524 527 532 533 534 535 536 537 538 539 540 541 542 543 545 546 590 591 592 593 594 595 596 597
Tract 20:
Blocks:
205 207
*VTD 0060:
Tract 8:
Blocks:
349
Tract 21:
Blocks:
414 415 416 417 418 419 420 421 422 423 424 425 432A 432B 433 434A 434B 435A 435B 436A 436B 437A 437B 438 439 440 441A 441B 442 443 444A 444B 445A 445B 445C 445D 446 447A 447B 448 449 450A 450B 451 452 453 454 455 456 457 458 459 460A 460B 461 462 463 464 465 466 467 468 469 470 471 472 473 474 475 476 477 478 479 480 481 483 484 485 486 487 488 489 490 491 492 493 494 495 496 497 505 511C 516 517 522 523 524 525 526 527 528A 528B 528C 529 530 531A 531B 532A 532B 533 534 535 536 537 538 539 540 541 542 543 544 545 546 547 548 549 550 551 552 553 554 555 556 557 558 559 561 562 563 564 565A 566 567A 567B 585 586 587 588 589 599A *711 599B 599C
*VTD 0145:
Tract 12:
Blocks:
193 195
Tract 14:
Blocks:
806 807 808 809 810 811 812 813 814 815 816 818 819 820 821 822 823 824 825 826A 826B 827 828 829 830 838A 840 841 842 843 844 845 846 847 848 849 850 851 852 853 854 855 856 857 858 861 866A 904 905 906 909 910 911 912 913 914 915 916 917 918 919 920 921 922 923 924 925 926 927 928
*VTD 0155:
Tract 14:
Blocks:
834 835 836 837 838B 859 866B 867 881 882 883 884 885 886 887 888 889 890
Tract 16:
Blocks:
396 397
**** End of District 5
*712
                    District 6
Whole Counties:
04001 Apache
04007 Gila
04011 Greenlee
Split Counties:
*** 04005 Coconino
Whole VTDs:
0005 0010 0015 0020 0025 0030 0035 0040 0045 0050 0055 0060 0065 0070 0075 0080 0085 0090 0095 0100 0110 0115 0120 0125 0130 0135 0145 0150 0170 0200 0215 0220 0225 0235 0300 0305 0310
Split VTDs:
*VTD 0105:
Tract 11:
Blocks:
305 306 307 308A 309A 309B 310 311 312 313 314 315 316 317 318 319 320A 320B 321A 321B 322 323 324 325 326 327 328 330 331 332 333
Tract 14:
Blocks:
311A 314A 316A 320A 321A 328A 329A 329B 330A 331 333 336 337 399A 399B
*VTD 0140:
Tract 24:
Blocks:
401 402 403 404 405 406 407 408 409 410 411 412 413 414 415 416 417 418 419 420 423 446 447 448 449 450 451 452 453 454 455 456 457 458 459 460 461 462 463 465 466 467 468 469 470 471 472 473 474 496 497 excluding the right-of-way of state route 264
*VTD 0155:
Tract 24:
Blocks:
444 445 464 475 476 477 478 479 480 481 489 490 491 492 493 494 495 601A 601B 602 604 699C 699D 702
*VTD 0230:
Tract 23:
Blocks:
451 452 453 454 501 502 503 504 505 506 507 508 509 excluding the right-of-way of state route 264
*713 Tract 24:
Blocks:
365 393 394 395 421 422 424 425 excluding the right-of-way of state route 264
*VTD 0285:
Tract 22:
Blocks:
860 861 890 891
Tract 24:
Blocks:
601G 603 701 703 704 705 706 707 708 709 710 711 712 713 714 715 716 717 718 719 720 721 722 723 724 725 726 727 728 729 730 731 732 733 734 735 736 737 738 739 740 741 742 743 744 745 746 747 748 749 750 751 758 796 797 799B 799C 799D 799E 799F 799G
*VTD 0290:
Tract 22:
Blocks:
285 286 287 288 466 467 491 492 493 494 495 515 516 518B 519 520 521 522 523 524 525 526 527 528 529 546 547 548 549 550 551 552 553 554 555 556 557 558 559 560 561 562 563 564 565 566 567 568 569 570 571 572 573 574 575 576 577 578 579 580 581 582 583 584 585 586 587 588 589 590 591 592 593 594 595 597 608 609
Tract 24:
Blocks:
332 333 334 336 337 338 339 340 341 342 343 344 345 346 347 348 350 368
*VTD 0295:
Tract 22:
Blocks:
475B 488 489 490 496 497
Tract 23:
Blocks:
106 201 202 203 204 205 206 207 208 209 210 224 225 226 227 228 229
Tract 24:
Blocks:
301 302 303 313B 317 318 319 321A 321B 322 323 324 325 326 327 330 331 335 349 351 352 353 354 355 356 357 358 359 360 361 362 363 364 366 367 369 370 371 372 373 374 375 376 378 379 380 382 399A
Split Counties:
*** 04009 Graham
Whole VTDs:
D055
*714 Split VTDs:
*VTD 0050:
Tract 9950:
Blocks:
283A 283B
*VTD 0060:
Tract 9950:
Blocks:
287B
Split Counties:
*** 04013 Maricopa
Whole VTDs:
0125 0280 0370 0395 0535 0730 0930 1055 1075 1140 1205 1365 1405 1410 1415 1420 1425 1495 1500 1505 1510 1515 1520 1525 1530 1535 1540 1875 1945 1995 2300 2565 2575 2585 2590 2595 2615 2630 2645 2675 2690 2695 2720 2725 2735 2740 2750 2770 2775 2820 2825 2845 2865 2905 2910 2915 2920 2925 2930 2935 2940 2945 3035 3050 3055 3060 3065 3070 3075 3080 3085 3105 3110 3115 3120 3125 3160 3165 3170 3175 3180 3185 3190 3195 3210 3215 3220 3230 3235 3240 3245 3380 3425 3500 3785 3870 3895 3920 4075 4095 4155 4250 4260 4380 4435 4440 4445 4475 5075 5315 5335
Split VTDs:
*VTD 2635:
Tract 4214:
Blocks:
203 204 205 206 207 208 209 210 213 214 215 217 218 219 220 221
Tract 4215.01:
Blocks:
216 217 218 219 220 221 222 223 224 225 226 227 401 402 403 404 405 406 407 408 409 410 411 412
*VTD 2650:
Tract 4215.02:
Blocks:
401 402 403 404
*VTD 2680:
Tract 202:
Blocks:
442B 442C 442J 442K 442L 444A 444B 499B 499L
Tract 4203:
Blocks:
101A 101B 102 103 104 105 106 107 108 109 110 111 112 113 114 115 116 117 180 201A 201B 202
Tract 4204:
Blocks:
101A 101B 101C 102A 102B 103 104A 104B 105 106 199
*715 Split Counties:
*** 04017 Navajo
Whole VTDs:
0005 0010 0015 0020 0030 0040 0045 0050 0055 0060 0070 0075 0080 0090 0095 0100 0115 0120 0125 0145 0150 0155 0160 0165 0170 0175 0195 0200 0205 0210 0215 0220 0225 0230 0235
Split VTDs:
*VTD 0025:
Tract 9651:
Blocks:
102 120B
Tract 9671:
Blocks:
180A 181 182 185 186 187 188 282 283 290 291A 291B 291C 291D 291E 291F 291G 292
Tract 9672:
Blocks:
273A 273B 274
Tract 9674:
Blocks:
102 103 104 105 106 107 108 109 110 111 112 113 114 115 116 117 118 119 120 121 122 123 124 125 126 127 128 129A 129B 130 131 133 134 135 136 137 138 139 140 141 142 143 144 145 146 147 148 149 150 151 152 153 154A 154B 155 156 157 158 159 160 161 162A 162B 163 164 165 166 167 168 169 170 171 173 174 175 176 177 178 179 180 181 182 183 184 185 186 187 188 189 190 191 192 193 199 201 202 203 204 205 206 207 214 266
*VTD 0035:
Tract 9652:
Blocks:
110 128 131 132
Tract 9674:
Blocks:
172 208 209 210 211 212 213 215 216 217 218 219 220 221 222 223 224 225 226 227 228 229 230 231 232 233 234 235 236 237 240 241 242 243 244 245 246 247 248 249 250 251 252 253 254 255 256 257 258 259 260 261 262 263 264 265 267 268 269 270 271 272 273 274 275 276A 278 279 280 281 285 288 289 290 291 292 293 294 295 296 297
*VTD 0065:
Tract 9653:
Blocks:
145 146 147 148 149 150 151 152 153 162 199A
Tract 9674:
*716 Blocks:
673 674 675 676 677 678 679 680 682 683 684 685 686 687 688 689 690 691 692 693 694 695 697 699
Tract 9676:
Blocks:
101 102 103 104 105 106 107 108 109 110 111 112 113 114 115 116 117 118 119 120 121 122 123 124 125 126 127 128 129 130 131 132 133 134 135 136 137 138 139 140 141 142 143 144 145 146 147 148 149 150 151 152 153 154 155 156 157 158 159 160 161 162 163 164 165 166 167 168 169 170 171 172 173 174 175 176 177 178 179 180 181 182 183 184 185 186 187 189 190 191 192 193 194 195 196 197
*VTD 0105:
Tract 9674:
Blocks:
559 560 561 562 563 564 565 566 567 568 569 570 571 572 573 574 575 576 578 601 602 603 604 605 606 607 608 609 610 611 612 613 614 615 616 617 618 619 620 621 622 623 624 625 626 627 628 629 630 631 632 633 634 635 636 637 638 639 640 641 642 643 644 645 646 647 648 649 650 651 652 653 654 655 656 657 658 659 660 661 662 663 664 665 666 667 668 669 670 671 672 681
*VTD 0130:
Tract 9652:
Blocks:
164
Tract 9653:
Blocks:
109 118
Tract 9674:
Blocks:
194 195 196 197 276B 277 282 283 284 286 287 301 302 303A 303B 304 305 306 307 308 309 310 311 312 313 314 315 316 317 318 319 320 321 322 323 324 325 326 327 328 329 330 331 332 333 334 335 336 337 338 339 340 341 342 343A 343B 344 345 346 347 348 349A 349B 350 351 352 353 354 355 356 357 358 359 360 361 362 363 364 365 366 367 368 369 370 371 372 373 374 375 376 377 378 379 380 381 382 383 384 385 386 387 388 389 390A 390B 391 392 393 394 395 396 397 399A 399B 401A 401B 401C 401D 402 403 404 405 406 407 408 409 410 411 412 413 414 415 416 417 418 419 420 421 422 423 424 425 426 427 428 429 430 431 432 433 434 435 436 437 438 439 440 441 442 443 444 445 446 447 448 449 450 451 452 453 454 455 456 457 458 459 460 461 462 463 464 465 466 467 468 469 470 471 472 473 474 475 476 477 478 479 480 481 482 483 484 485 486 487 488 489 490 491 492 493 494 495 496 497 499 501 502 503 504 505 506 507 508 509 510 511 512 513 514 515 516 517 518 519 520 521 522 523 524 525 526 527 528 529 530 531 532 533 534 535 536 537 538 539 540 541 542 543 544 545 546 547 548 549 550 551 552 553 554 555 556 557 558 577 579 580 581 582 583 584 585 586 587 588 589 590 591 592 593 594 595 596 597
*717 *VTD 0140:
Tract 9651:
Blocks:
130
Tract 9671:
Blocks:
122B
Tract 9672:
Blocks:
101 102 103 104 105 106 107 108 109 110 111 112 113 114 115 116 117 118 119 120 121 122 123 124 125 126 127 128 129 130 131 132 133 134 135 136 137 138 139 140 141 142 143 144 145 146 147 148 149 150 151A 151B 152 153 154 155 156 157 158 159 160 161 162 163 164 165 166 167 168 169 170 171 172 173 174 175 176 177 178 179 180 181 182A 182B 183 184 185 186 187 188 189 190 191 192 193 194 195 196 197 199 202A 202B 202C 203 204 205 206 207 208 209 210 211 212 213 214 215 216 217 218 219 220 221 222 223 224 225 226A 226B 227 228 229 230 231 232 233 234 235 236 237 238 239 240 241 242 243 244 245 246 247 248 249 250 251 252 253 254 255 256A 256B 257 258 259 260 261 262 263 264 265 266 267 268 269 270 271 272 275 276 277 278 279 280 281 282 283 284 285 286 287 288 289 290 291 292 293 294 295 296 297 299
*VTD 0180:
Tract 9675:
Blocks:
328 329 330 394 395 396 401A 402 403 404 405 406 407 408 409 410 411 412 413 414 415 416 417 418 419 420 421 422 423 424 425 426 427 428 429 430 431 432 433 434 435 436 437 438 439 440 441 442B 442C 443 444 445 446 447 448 449 451 452 453 454 455 456 457 458 459 460 461 462 463 464 465 466 499A 501C 505B 552 553 554 555 556 557 558 559 560 561 562 563 564 565 579 601 602
*VTD 0190:
Tract 9675:
Blocks:
201B 203 204 205 206 207 208 209 210 211 212 213 214 215 216 217 218 219 220 221 222 223 224 225 226 227 228 229 230 231 232 233 234 235 236 237 238 239 240 241 242 243 244 245 246 247 248 249 250 251 252 253 254 255 256 257 258 259 260 261 262 263 264 265 266 267 268 269 270 271 272 273 274 275 276 277 278 279 280 281 282 283 284 285 286 287 288 289 290 291 292 293 294 295 296 297 299 301 302 303 304 305 306 307 308 309 310 311 312 313 314 315 316 317 318 319 320 321 322 323 324 325 326 327 331 332 333 334 335 336 337 338 339 340 341 342 343 344 345 346 347 348 349 350 351 352 353 354 355 356 357 358 359 360 361 362 363 364 365 366 367 368 369 370 371 372 373 374 375 376 377 378 379 380 381 382 383 384 385 386 387 388 389 391 392 393 397 401B 707 708 709 710B 786 787 788 789 796 797
*718 Split Counties:
*** 04021 Pinal
Whole VTDs:
0005 0010 0015 0020 0025 0030 0050 0070 0075 0080 0085 0090 0095 0100 0105 0110 0115 0120 0150 0160 0165 0170 0175 0180 0185 0190 0195 0200 0205
Split VTDs:
*VTD 0045:
Tract 8:
Blocks:
340 341 342 343A 344 345 346 347 351 352 353 354 355 356 399B 399C
Tract 19:
Blocks:
161B 164 165 166 167
Tract 20:
Blocks:
301 335 336 337 338 339 340 401 402 403 404 405 406 407 408 409 410 411 412 413 414 415 416 417 418 419 420 421 422 423 424 425 426 427 428 429 430 431 432 433 434 435 436 437 438 439 440 441 442 443 444 445 446 447 448 449 450 451 452 453 454 455 456 457 458 459 460 461 462 463 464 465 466 467 468 469 470 471 472 473 499A 499B 501
Tract 21:
Blocks:
501 502 503 506 507 508A 508B 509 510 511A 511B 512 513 514 515 518 519 520 521
*VTD 0055:
Tract 20:
Blocks:
102 103 104 201 202 203 204 206A 206B 208 209 210 211 212A 212B 213A 213B 213C 214 215A 215B 215C 215D 216A 216B 217A 217B 218 219 220 221 222 223 224 225 226 227 228 229 230 231 232 233 234 235 236 237 238 239 240 241 242 243 244 245 246 247 248 249 250 251 252 253 254 255 256 257 258 259 260 261 262 263 264 265 266 267 268 269 270 271 272 273 274 275 276 277 278 279 280 281 282 283 284 285 286 287 288 289 290 291 292 293 294 295 296 297 502 503 505 506 507 508 509 510 511 512 513 514 515 516 517 518 519 520 521 522 523 524 525 526 527 528 529 530 531 532 533 534 535 536 537 538 539 540 541 542 543 544 545 546 547 548 549 550 551 552 553 554 555 556 557 558 559 560 561 562 563 564 565 566
*VTD 0060:
Tract 19:
Blocks:
138 139 140 141 142 143 144 145 146 147 148 149 150 151 152 153 154 155 156 157 158 159 160 161A 162 163
*719 Tract 20:
Blocks:
123 124 125 126 127 128 129 130 152 153 154 155 156 157 158 159 170 171 172 173 174 175 176 177 178 179 180 181 182 191 192 193 194 195 196 197 302A 302B 303 304 305 306 307 308 309 310 311 312 313 314 315 316 317 318 319 320 321 322 323 324 325 326 327 328 329 330 331 332 333 334
Tract 21:
Blocks:
401 402 504
*VTD 0145:
Tract 12:
Blocks:
182 183 184 185 186 187 188 189 190 191 192 196 197
Tract 14:
Blocks:
401 402 403 404 405 406 407 408 409 410 411 412 413 414 415 416 417 418 419 420 421 422 423 424 425 426 427 428 429 430 431 432 433 434 435 436 437 438 439 501 502 503 504 505 506 507 508 509 510 511 512 513 514 515 516 517 518 519 520 521 522 523 524 525 601 602 603 604 605 606 607 608 609 610 611 612 613 614 615 616A 633 634 635 701 702 703 704 705 706 707A 707B 708 709 710 711 712 713 714 715 716 717 718 719 720 721 722 723 724 725 726 727 728 729 831 832A 832C 839A
*VTD 0155:
Tract 14:
Blocks:
526 527 528 529 530 531 532 533 534 535 536 537 538 539 616B 616C 617 618A 618B 619 620 621 622 623 624 625 626 627 628 629 630 631 632 832B 832D 833 839B
Tract 15:
Blocks:
201 202 203 204 205 206A 206B 207A 207B 208 209A 209B 210 211 212 213 214 215 216 217 218 219 220 221 222 223 224 225 226 227 302 303A 303B 304 305 306A 306B 307 308 309A 309B 310 311 312 313 314A 314B 316 317 318A 318B 319 320 321 322 323 324 325 326 327 328 329 330 331 332
Tract 16:
Blocks:
201B 202 203 204 205 206 208 209 210 211 212 213 214 215 216 217 218 219 220 221 222 223 224 225 226 227 228 229 230 231 232 233 234 235 236 237 238 239 240 241 242 243 244 245 246 247 248 249 250 251 252 253 254 255 256 257 258 259 260 261 262 263 264 265 266 267 268 269 270 271 272 273 274 275 276 277 278 279 280 281 282 283 284 285 286 287 288 289 290 291 292 293 294 295 296 297 301 302 303 304 305 306 307 308 309 310 311 312 313 314 315 316 317 318 319 320 321 322 323 324 325 326 327 328 329 330 331 332 333 334 335 336 337 338 339 340 341 342 343 344 345 346 347 348 349 350 351 352 353 354 355 356 357 358 359 360 361 362 363 364 365 366 367 368 369 *720 370 371 372 373 374 375 376 377 378 379 380 381 382 383 384 385 386 387 388 389 390 391 392 393 394 395
Tract 17:
Blocks:
294B 295
**** End of District 6

APPENDIX B

*721 
*722 
*723 
*724 
*725 
*726 
*727 
*728 
*729 
*730 
*731 
*732 
*733 
*734 
*735 


*736 APPENDIX C


                        ARIZONA CONGRESSIONAL DISTRICTS
                   1           2           3           4           5           6
Population
  White            530,941     367,117     534,991     562,896     537,525     429,716
  Black             19,280      41,585      11,849      11,427      18,172       8,211
  Am. Indian        10,281      27,762      19,928       7,407       5,468     132,681
  Asian             14,290       7,710       6,791      10,842      11,522       4,051
  Other             36,080     166,697      37,312      18,299      38,184      36,213
TOTAL              610,872     610,871     610,871     610,871     610,871     610,872
  Hispanic          80,350     308,258      72,113      47,466     100,874      79,277
  NH White         488,838     233,082     502,004     534,778     476,765     390,718
  NH Black          18,506      38,903      11,314      11,015      17,243       7,828
  NH Am. Indian      8,897      22,518      18,520       6,860       4,458     128,838
  NH Asian          13,672       6,498       6,284      10,336      10,927       3,813
  NH Other             609       1,612         636         416         604         398
TOTAL              610,872     610,871     610,871     610,871     610,871     610,872
Voting Age Population
  White            405,512     266,978     411,248     432,522     416,349     319,570
  Black             12,813      27,042       7,518       7,499      12,236       5,467
  Am. Indian         6,518      16,319      11,934       4,858       3,800      74,600
  Asian             10,548       5,634       4,643       7,720       8,417       2,763
  Other             22,584      98,312      21,950      11,776      24,568      22,411
TOTAL              457,975     414,285     457,293     464,375     465,370     424,811
  Hispanic          50,673     185,458      42,853      30,792      65,169      48,019
  NH White         378,607     183,797     391,309     414,148     376,887     295,607
  NH Black          12,387      25,616       7,247       7,288      11,742       5,273
  NH Am. Indian      5,816      13,547      11,218       4,573       3,212      73,060
  NH Asian          10,139       4,880       4,347       7,362       8,059       2,615
  NH Other             353         987         319         212         301         237
TOTAL              457,975     414,285     457,293     464,375     465,370     424,811
Registration
  Democrats        112,800     134,200     117,100     116,500     156,100     139,700
  Republicans      169,500      59,800     170,400     189,200     150,700     129,100
  Other             39,200      23,000      33,800      40,300      45,000      26,400
TOTAL              321,500     217,000     321,300     346,000     351,800     295,200
Information reflects 1990 Census data and 1990 voter registration



*737
                        ARIZONA CONGRESSIONAL DISTRICTS
                    1          2          3          4          5          6
Population
  White             86.92%     60.10%     87.58%     92.15%     87.99%     70.34%
  Black              3.16%      6.81%      1.94%      1.87%      2.97%      1.34%
  Am. Indian         1.68%      4.54%      3.26%      1.21%      0.90%     21.72%
  Asian              2.34%      1.26%      1.11%      1.77%      1.89%      0.66%
  Other              5.91%     27.29%      6.11%      3.00%      6.25%      5.93%
TOTAL              100.00%    100.00%    100.00%    100.00%    100.00%    100.00%
  Hispanic          13.15%     50.46%     11.80%      7.77%     16.51%     12.98%
  NH White          80.02%     38.16%     82.18%     87.54%     78.05%     63.96%
  NH Black           3.03%      6.37%      1.85%      1.80%      2.82%      1.28%
  NH Am. Indian      1.46%      3.69%      3.03%      1.12%      0.73%     21.09%
  NH Asian           2.24%      1.06%      1.03%      1.69%      1.79%      0.62%
  NH Other           0.10%      0.26%      0.10%      0.07%      0.10%      0.07%
TOTAL              100.00%    100.00%    100.00%    100.00%    100.00%    100.00%
Voting Age Population
  White             88.54%     64.44%     89.93%     93.14%     89.47%     75.23%
  Black              2.80%      6.53%      1.64%      1.61%      2.63%      1.29%
  Am. Indian         1.42%      3.94%      2.61%      1.05%      0.82%     17.56%
  Asian              2.30%      1.36%      1.02%      1.66%      1.81%      0.65%
  Other              4.93%     23.73%      4.80%      2.54%      5.28%      5.28%
TOTAL              100.00%    100.00%    100.00%    100.00%    100.00%    100.00%
  Hispanic          11.06%     44.77%      9.37%      6.63%     14.00%     11.30%
  NH White          82.67%     44.36%     85.57%     89.18%     80.99%     69.59%
  NH Black           2.70%      6.18%      1.58%      1.57%      2.52%      1.24%
  NH Am. Indian      1.27%      3.27%      2.45%      0.98%      0.69%     17.20%
  NH Asian           2.21%      1.18%      0.95%      1.59%      1.73%      0.62%
  NH Other           0.08%      0.24%      0.07%      0.05%      0.06%      0.06%
TOTAL              100.00%    100.00%    100.00%    100.00%    100.00%    100.00%
Registration
  Democrats         35.10%     61.80%     36.40%     33.70%     44.40%     47.30%
  Republicans       52.70%     27.60%     53.00%     54.70%     42.80%     43.70%
  Other             12.20%     10.60%     10.50%     11.60%     12.80%      8.90%
TOTAL              100.00%    100.00%    100.00%    100.00%    100.00%    100.00%
                   Registration totals may not add due to rounding

NOTES
[1]  Apportionment Population and State Representation: Communication from the President of the United States, H.D. 102-18, p. 3 (January 7, 1991).
[2]  Subsequent to filing this lawsuit, the Arizona Legislature passed a bill redistricting the state legislative districts. After the bill was signed by the Governor, it was forwarded to the Department of Justice for preclearance. As a result, the parties agreed to stay the lawsuit with regard to the state legislative redistricting. Thus, the only matter before this Court is the issue of congressional redistricting.
[3]  It is undisputed that the current congressional districts are unconstitutional.
[4]  The Court has also included the Moenkopi Hopi land lying northwest of the main reservation. Moenkopi is connected to the main reservation by Highway 264 and is, therefore, contiguous.